DETAILED ACTION
	Responsive to the Amendment filed July 12, 2021. Claims 1, 9, and 16 were amended. Claims 2-8 and 12-15 were canceled. Claims 21-22 are new. Claims 1, 9-11, and 16-22 are pending. 
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1, 21, and 22, drawn to a mobile device, classified in G08G 1/012.
II. Claims 9-11, drawn to a vehicle, classified in G08G 1/0104. 
III. Claims 16-20, drawn to a vehicle, classified in G08G 1/0012. 
The inventions are independent or distinct, each from the other because:
Inventions I-III are directed to related inventions. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have different modes of operations and functions.
 Invention I is directed to a mobile device that includes steps and functions such as receiving a vehicle transmission identifying at least vehicle computing cycles available for use by remote applications in communication with a vehicle that transmits the transmission and requests use the vehicle computing cycles in conjunction with execution of the application on the mobile device, the request passively originated by the application and responsive to detecting an available connection to the vehicle, a mobile device state predefined as appropriate for using remote computing and the computing cycles being identified as available on the received whitelist, which are not found in inventions II and III. 
Invention II is directed to a vehicle that include steps and functions such as determining a state of the vehicle resource, determining if the vehicle is capable of fulfilling the request based a-on the state 
Invention III is directed to a vehicle that includes steps and functions such as determining a present state of one or more vehicle resources, determining which of the one or more vehicle resources, including at least a vehicle processor or a vehicle sensor, are available for use by a remote source based on the determined present state of the one or more resources, broadcasting availability of the one or more resources determined to be available, via the wireless transceiver, receiving a request from a remote source to use at least one of the vehicle resources, including at least one of the vehicle processor or the vehicle sensor, and responsive to determining that the at least one resource is not being presently used by the vehicle and is available for use by the remote source, providing use of the at least one resource in exchange for a payment agreement from the remote source, which are not found in Inventions I and II.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Different fields of search and different search strategies are required for each invention. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
   Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMSEY REFAI whose telephone number is (313)446-4867. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on (571) 272-6756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 
/RAMSEY REFAI/Primary Examiner, Art Unit 3661